Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
2.	This application contains claims directed to the following patentably distinct species: 
A. calcium-mobilizing agent is selected from the group consisting of a sarco/endoplasmic reticulum Cap+-ATPase (SERCA) inhibitor, a calcium ionophore, a membrane receptor agonist. an intracellular receptor agonist. and a combination thereof recited in claim 22.
B. intracellular receptor agonist is an inositol trisphosphate receptor (IP3R) agonist and/or a rvanodine receptor (RvR) agonist recited in claim 24.
C. Disease: Alzheimer's 3disease (AD), Parkinson's disease (PD), Huntington's disease (HD), malignant hyperthermia (MH), 4central core disease, multi-minicore disease (MmD), nemaline rod myopathy (NM), a T 5lymphocyte-mediated autoimmune disease, and exposure to a chemical pollutant recited in claim 36.
D. chemical pollutant is selected from the group consisting of a polychlorinated biphenyl compound, triclosan, bisphenol A, and a combination thereof recited in claim 37.
E. T lymphocyte-mediated autoimmune disease is selected from the group consisting of multiple sclerosis (MS), myasthenia gravis (MG), an autoimmune neuropathy, uveitis, autoimmune hemolytic anemia, pernicious anemia, autoimmune thrombocytopenia, temporal arteritis, anti-phospholipid syndrome, autoimmune vasculitis, Bechet's disease, atherosclerosis, psoriasis, dermatitis herpetiformis, pemphigus vulgaris, vitiligo, mycosis fungoides, allergic contact dermatitis, atopic dermatitis, lichen planus, pityriasis lichenoides at varioliforms acute (PLEVA), Crohn's disease, ulcerative colitis, primary biliary cirrhosis, autoimmune hepatitis, type II diabetes mellitus, Addison's disease, Grave's disease, and Hashimoto's thyroiditis recited in claim 38.

3.	The species are independent or distinct because they are different agents and different diseases, and the claims to the different species recite the mutually exclusive characteristics of such species. For agents and pollutants, each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently, the responses to different biomolecules in different cell types are also distinct. Further, the molecular mechanisms contributed to the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other
For diseases, the etiology and potential molecular mechanisms contributed to these pathological conditions are different from each other. The patient populations in each pathological condition and each individual disease are also distinct.  The health status, the medication, the diagnosis, and the physiological condition in patients are very different from each other. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, each species of diseases is patentably distinct from each other. 
In addition, these species are not obvious variants of each other based on the current record.

4.	The claims are deemed to correspond to the species listed above in the following manner:
i. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species of calcium-mobilizing agent, intracellular receptor agonist, disease, chemical pollutant and T-cell autoimmune disease set forth above and recited in claims 22, 24 and 37-38 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
June 18, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649